Exhibit 10.1 Fiscal Year 2016 Long-Term Equity Incentive Awards (Restricted Stock Time-Based Vesting) Named Executive Officer Restricted Stock* (Time-Based Vesting) (#) Michael R. Benkel Executive Vice President, Planning and Allocations Laura A. Coffey Executive Vice President, Interim Chief Financial Officer Catherine David Executive Vice President, Merchandising Sharon M. Leite Executive Vice President, Sales and Customer Experience *These equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock Incentive Plan, restated as amended through March 25, 2011.The form of time-based restricted stock award agreement is attached as Exhibit 10.2.The grants were effective April 10, 2015.
